UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:000-54563 PREMIER BIOMEDICAL, INC. (Exact name of registrant as specified in its charter) Nevada 27-2635666 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 970 Lake Carillon Drive, Suite 300 St. Petersburg, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(814) 786-8849 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 14, 2013, there were 15,584,479 shares of common stock, $0.00001 par value, issued and outstanding. PREMIER BIOMEDICAL, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 Financial Statements 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 34 ITEM 4 Controls and Procedures 35 PART II – OTHER INFORMATION ITEM 1 Legal Proceedings 36 ITEM 1A Risk Factors 36 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 36 ITEM 3 Defaults Upon Senior Securities 37 ITEM 4 Mine Safety Disclosures 37 ITEM 5 Other Information 37 ITEM 6 Exhibits 37 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management. Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. 3 ITEM 1 Financial Statements PREMIER BIOMEDICAL, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Prepaid expenses 69 Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accounts payable, related parties Notes payable, related parties Total current liabilities Commitments and contingencies - - Stockholders' equity (deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.00001 par value, 300,000,000 shares authorized, 15,584,479 and 12,374,479 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Additional paid in capital Subscriptions payable, -0- and 40,000 shares at March 31, 2013 and December 31, 2012, respectively - (Deficit) accumulated during development stage ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to financial statements. 4 PREMIER BIOMEDICAL, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) May 10, 2010 For the Three Months Ended (inception) to March 31, 2013 March 31, 2012 March 31, 2013 Revenue $
